Citation Nr: 0316356	
Decision Date: 07/17/03    Archive Date: 07/22/03	

DOCKET NO.  96-45 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether severance of service connection for hypertension, 
arteriosclerotic heart disease, and residuals of a myocardial 
infarction was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served as a member of the Puerto Rico Army 
National Guard from June 1959 to January 1966 and from 
November 1968 to April 1987.  He also had a period of active 
duty for training between March 7 and May 7, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that severed entitlement to service connection 
for hypertension, arteriosclerotic heart disease, and 
residuals of a myocardial infarction.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
established by RO decision in October 1987.

2.  By rating decision in July 1996, the RO severed service 
connection for arterial hypertension, arteriosclerotic heart 
disease, and old myocardial infarction.

3.  The evidence of record at the time reasonably supported 
the October 1987 RO decision.


CONCLUSION OF LAW

The October 1987 RO action, which granted service connection 
for hypertension, was not clearly and unmistakably erroneous 
and there was no legal basis for the July 1996 severance of 
service connection.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
7103 (West 1991 & Supp. 2002); 38 C.F.R. § 3.105(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, 
obligations regarding the development of evidence under the 
VCAA, the evidence considered, and the reasons for the denial 
of his claim.  In essence, the matter of "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant" has been 
addressed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board observes that a medical record, submitted in 
February 2003, has not been translated into English.  
However, in light of the Board's decision herein, the veteran 
will not be prejudiced by the lack of translation of this 
document.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished that would result in 
any additional benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The issue before the Board is whether the RO's July 1996, 
severance of service connection for arterial hypertension, 
arteriosclerotic heart disease, and old myocardial infarction 
was proper.  Applicable law provides that service connection 
will be severed only where the evidence establishes that the 
grant of service connection was clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
38 C.F.R. § 3.105(d).  Therefore, the underlying question is 
whether the RO's October 1987 rating decision, which granted 
service connection for hypertension, was clearly and 
unmistakably erroneous.  If so, then the RO's July 1996 
severance was proper.  If not, then the veteran is entitled 
to restoration of service connection for arterial 
hypertension, arteriosclerotic heart disease, and old 
myocardial infarction.

With regard to what constitutes clear and unmistakable error, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in discussing another provision of 
38 C.F.R. § 3.105, stated that

It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. 
§ 3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied.  
Id. at 313.

Graves v. Brown, 6 Vet. App. 166, 170 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 331 (West 1987).

A veteran who served during a period of war or during 
peacetime service after December 31,1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability noted in service existed before service will 
rebut this presumption.  38 U.S.C.A. §§ 311, 337 (West 1987).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1987); 
38 C.F.R. § 3.306(a) (1987).  A specific finding requirement 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(c).

In an October 1987 rating decision the RO granted service 
connection for hypertension.  The RO decision does not 
indicate whether the grant was based upon a finding that 
there was aggravation of a preexisting disability or whether 
it was based upon service incurrence.  Evidence before the 
RO, in October 1987, includes the report of a March 1986 
service examination.  This report reflects that the veteran 
reported that he had had systemic hypertension and 
questionable cardiac disease for some time.  It was noted 
that his records indicated that he had had hypertension since 
1976 and had been treated off and on with medications by 
mouth.  The report reflects that the veteran was on 
medication at the time.  The record also included the 
veteran's medical evaluation board examination reflecting 
elevated blood pressure and reports of July and August VA 
examinations.  The report of the August VA examination notes 
that the veteran reported that he had been told that he had 
hypertension eight years before.  The record also contained 
evidence that the veteran had experienced visual loss in his 
right eye.  The diagnoses on the service examination reports 
included status post branch vein occlusion, right eye, with 
loss of visual acuity to light perception.

After reviewing the record in this case, the Board finds that 
the facts were correctly known at the time of the October 
1987 RO decision and there is no indication that the law was 
not correctly applied.  It is clear that the veteran reported 
his history of hypertension and it is clear that during his 
service he experienced elevated blood pressure readings.  
Further, there was no competent medical evidence that the 
increase in the veteran's blood pressure was due to the 
natural progress of his hypertension.  In light of the 
incident during service and the blood pressure readings there 
were of record at the time of the 1987 RO decision, the Board 
is unable to identify any error of fact or law in the October 
1987 RO decision that would compel a different result.  Other 
than the veteran's statement there is no clear and 
unmistakable evidence, that hypertension preexisted his 
military service.  Accordingly, there was no legal basis for 
the July 1996 RO decision that severed service connection for 
arterial hypertension, arteriosclerotic heart disease, and 
old myocardial infarction.

ORDER

Restoration of service connection for arterial hypertension, 
arteriosclerotic heart disease, and old myocardial infarction 
is warranted.  The appeal is granted.


                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

